Celebrezze, C.J.
Appellant contends that the subject property qualifies for a tax exemption under R.C. 5709.07 or, alternatively, under R.C. 5709.12.
R.C. 5709.07 states in pertinent part:
“* * * [Hjouses used exclusively for public worship, * * * and not leased or otherwise used with a view to profit, * * * shall be exempt from taxation. * *
The language exempts from taxation houses used exclusively for public worship and not leased or otherwise used with a view to profit. The “used exclusively” language was construed in Bishop v. Kinney (1982), 2 Ohio St. 3d 52. The primary use test, which allowed an exemption if the property was used primarily for public worship, enunciated in In re Bond Hill-Roselawn Hebrew School (1949), 151 Ohio St. 70 [38 O.O. 527], was approved. In Bishop, the court concluded that the Board of Tax Appeals found that the primary use was religious and based upon the Bond Hill test, it held that the taxpayer was entitled to an exemption.
*15In the case sub judice, the Board of Tax Appeals affirmed the commissioner’s finding that the uses were not primarily religious in nature. “In reviewing decisions of the board, this court has repeatedly stated that it is not a trier of fact de novo, but that it is confined to its statutorily delineated duties (R.C. 5717.04) of determining whether the board’s decision is ‘reasonable and lawful.’ Citizens Financial Corp. v. Porterfield (1971), 25 Ohio St. 2d 53 [54 O.O.2d 191]; Buckeye Power v. Kosydar (1973), 35 Ohio St. 2d 135 [sic 137] [64 O.O.2d 82]; Cardinal Federal S. & L. Assn. v. Bd. of Revision (1975), 44 Ohio St. 2d 13 [73 O.O.2d 83]; Conalco v. Bd. of Revision (1978), 54 Ohio St. 2d 330 [8 O.O.3d 323]; Alcoa v. Kosydar (1978), 54 Ohio St. 2d 477 [8 O.O.3d 459].” Episcopal Parish v. Kinney (1979), 58 Ohio St. 2d 199, at 201 [12 O.O.3d 197].
With this standard of review in mind, we find sufficient evidence in the record to support the board’s finding that appellant’s uses of the property were not primarily religious in nature. Therefore, we hold that real property which is not used primarily for public worship does not qualify for a tax exemption under R.C. 5709.07.1
Alternatively, appellant contends that the property is exempt under R.C. 5709.12 and 5709.121. R.C. 5709.12 provides in pertinent part:
“* * * Real and tangible property belonging to institutions that is used exclusively for charitable purposes shall be exempt from taxation. * * *”
R.C. 5709.121 provides that:
“Real property * * * belonging to a charitable or educational institution * * *, shall be considered as used exclusively for charitable * * * purposes * * * if * * * }t
In Summit United Methodist Church v. Kinney (1982), 2 Ohio St. 3d 72, appellant contested the Board of Tax Appeal’s factual determination that it was not a charitable institution within the purview of R.C. 5709.121. Although the record indicated that appellant was involved in charitable activities, the court held that the record supported the board’s finding that appellant was primarily a religious institution and, therefore, not entitled to a tax exemption under R.C. 5709.12 and 5709.121. For the same reason, we find that appellant is not entitled to the exemption.
Accordingly, the decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

W. Brown, Sweeney, Locher and C. Brown, JJ., concur.
Holmes and J. P. Celebrezze, JJ., dissent.

 Furthermore, the statute expressly exempts property “not leased or otherwise used with a view to profit.” The Board of Tax Appeals concluded that appellant received $9,309 for rent plus the cost of utilities in 1978. The receipt of these payments is further support for the denial of the exemption.